DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: Paragraph [0137] states “less the threshold”.  This appears to be a typographical error and should state less than the threshold.  
Appropriate correction is required.

The disclosure is objected to because of the following informalities:  Any application numbers listed in the disclosure should be updated to reflect their parent status (e.g. pending, patented, abandoned) and publication numbers should be provided for any applications that have been published.  Specifically Paragraph [0185] of the disclosure require correction.  Furthermore, any reference to attorney docket numbers appearing therein should be removed. 
 	Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a programming selection control element in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The programming selection control element is interpreted in light of Paragraph [0141] and Figure 8, Element 65 of the published disclosure to be a button or toggle between the super-threshold and sub-threshold modes.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 13 and 14 depend from claim 1 which is currently canceled.  It is unclear if this should depend from claim 2 (assumed so for purposes of advancing prosecution) or from another claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

Claims 2, 6-11, and 15-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wacnik (US Publication 2013/0282078) in view of Lee (US Publication 2012/0041511).
Referring to Claims 2, 15 and 19, Wacnik teaches an external control device/method/non-transitory machine-readable medium for programming an implantable neuromodulator to deliver a spinal cord stimulation (SCS) therapy (e.g. Figure 1, programmer 20 and Paragraph’s [0004], [0018], [0028], [0030], [0042] and [0047] disclose for use with SCS and coupled to an electrode array).  The examiner notes the neuromodulator is being functionally recited in the device claim (claim 1)), wherein the neuromodulator is configured to be coupled to an electrode array implanted proximate to a spinal cord, and the SCS therapy is at least partially defined by a programmable modulation parameter capable of being programmed with super-threshold values to provide the SCS therapy with super-threshold neuromodulation  (e.g. Paragraph [0063]) and capable of being programmed with subthreshold values to provide the SCS therapy with sub-threshold neuromodulation (e.g. Paragraphs [0032] and [0062]), the external control device comprising: control/processor circuitry configured to implement programming modes for use in programming the neuromodulator by controlling the neuromodulator the programming modes including a first programming mode having a first limit on the programmable modulation parameter and a second programming mode having a second limit on the programmable modulation parameter, wherein the control/processor circuitry is configured to program the neuromodulator to provide super-threshold 
 	Lee teaches that it is known to use a steering control to steer movement of the locus of electric field along the electrode array by semi-automatically transitioning between electrode configurations as set forth in Figure 7 and Paragraphs [0049-0053] to provide improving Wacnik’s mapping mode. Likewise, including two programming (mapping) modes, each with threshold parameter limits, would have improved the function of Wacnik to provide sub-threshold mapping with imperceptible stimulation as preferred by some patients. See Wacnik Paragraph [0031]. In addition, a person of ordinary skill in the art would have had a reasonable expectation of success given the similarity between the systems in applying pre-set thresholds for neuromodulation therapy.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system/method as taught by Wacnik, with a steering control to steer movement of the locus of the electric field along the electrode array by semi-automatically transitioning between electrode configurations as taught by Lee, since such a modification would provide the predictable results of improving Wacnik’s mapping mode. Likewise, including two programming (mapping) modes, each with threshold parameter limits, would have improved the function of Wacnik to provide sub-threshold mapping with imperceptible stimulation as preferred by some patients. See Wacnik Paragraph [0031]. In addition, a person of ordinary skill in the art would have had a reasonable expectation of success given the similarity between the systems in applying pre-set thresholds for neuromodulation therapy.
Referring to Claims 6 and 16, Wacnik in view of Lee teaches the claimed invention wherein the programmable modulation parameter is a pulse rate, wherein the first limit is an upper limit value less than 1500 Hz, and the second limit is a lower limit value greater than 1500 Hz (e.g. Paragraph [0070] and [0093]).

Referring to Claims 7 and 17, Wacnik in view of Lee teaches the claimed invention, wherein the programmable modulation parameter is a pulse width, wherein the first limit is a lower limit value greater than 100µs, and the second limit is an upper limit value less than 100µs (e.g. Paragraph [0095]).

Referring to Claim 8, Wacnik in view of Lee teaches the external control device of claim 2, wherein the programmable modulation parameter is an electrode combination (e.g. Paragraph [0080]).

Referring to Claim 9, Wacnik in view of Lee teaches the external control device of claim 8, wherein the first limit is a range of electrode combinations having only anodic electrodes as primary modulating electrodes, and the second limit is a range of electrode combinations having only cathodic electrodes as primary modulating electrodes (e.g. Paragraph [0080]).

Referring to Claim 10, Wacnik in view of Lee teaches the external control device of claim 8, wherein the first limit is a range of monopolar electrode combinations, and the second limit is a range of multipolar electrode combinations (e.g. Paragraph [0080]).

Referring to Claims 11 and 20, Wacnik in view of Lee teaches the external control device of claim 8 and the non-transitory computer readable medium of claim 19, wherein the programmable modulation parameter is a fractionalized electrode combination (e.g. Paragraph [0080]).
Referring to Claim 18, Wacnik in view of Lee teaches the method of claim 15, wherein the programmable modulation parameter includes: a pulse rate, wherein the first limit is an upper limit value less than 500 Hz, and the second limit is a lower limit value greater than 2500 Hz (e.g. Paragraph [0070] and [0093]); or a pulse width, wherein the first limit is a lower limit value greater than 200µs, and the second limit is an upper limit value less than 50µs (e.g. Paragraph [0095]).

Referring to Claim 21, Wacnik in view of Lee teaches the non-transitory machine-readable medium of claim 19, wherein: the first limit is a range of electrode combinations having only anodic electrodes as primary modulating electrodes, and the second limit is a range of electrode combinations having only cathodic electrodes as primary modulating electrodes (e.g. Paragraph [0080]); or the first limit is a range of monopolar electrode combinations, and the second limit is a range of multipolar electrode combinations (e.g. Paragraph [0080]).
Claims 3-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Wacnik (US Publication 2013/0282078) in view of Lee (US Publication 2012/0041511) as applied above, and further in view of Moffitt et al (US Publication 2010/0057162).

Referring to Claims 3-5, Wacnik in view of Lee teaches the external control device of claim 1, except wherein the controller/processor circuitry is configured to define a series of modulation parameter sets during the programming of the neuromodulator in the first programming mode to control movement of the locus of the electric field; wherein the series of modulation parameter sets include a last parameter set in the series, and the controller/processor circuitry is configured to, in response to switching from the first programming mode to the second programming mode using the programming selection control element, derive another modulation parameter set from the last modulation parameter set, and instruct the neuromodulator to convey electrical energy to the electrode array in accordance with the other modulation parameter set during the programming of the neuromodulation to device in the second programming mode; and wherein the controller/processor circuitry is configured for deriving the other modulation parameter set in a manner that causes an electrical field resulting from the conveyance of the electrical energy to the electrode array in accordance with the other modulation parameter set to have a locus that is the same as the locus of the electrical field resulting from the conveyance of the electrical energy to the electrode array in accordance with the last modulation parameter set.
 	Moffitt et al teaches that it is known to define a series of modulation parameter sets, and instructing the neuromodulator to convey electrical energy to the electrode array in 
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Wacnik(US Publication 2013/0282078) in view of Lee (US Publication 2012/0041511) as applied above, and further in view of Moffitt (US Publication 2011/0106215).
 Referring to Claim 12, Wacnik in view of Lee teaches the external control device of claim 1, except wherein the controller/processor circuitry is configured for defining a virtual multipole relative to the electrode array when programming the neuromodulator in the first programming mode, and computing amplitude values for the electrode array that emulate the virtual multipole, wherein the first modulation parameter set includes the computed amplitude values. 	Moffitt teaches that it is known to use moving or displacing an ideal current source (virtual) pole (bipole or tripole) using, for example, a joystick as set forth in Paragraph [0062] to provide improved functionality/versatility by increasing the resolution of the electrodes. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Wacnik, with moving or displacing an ideal current source (virtual) pole (bipole or tripole) using, for example, a joystick as taught by Moffitt, since 
Claims 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Wacnik (US Publication 2013/0282078) in view of Lee (US Publication 2012/0041511) as applied above, and further in view of Kothandaraman et al (US Publication 2010/0121409).

Referring to Claim 13, Wacnik in view of Lee teaches the claimed external control device, except wherein the first programming mode includes an electronic trolling programming mode to pan an electrode configuration along the electrode array. 	Kothandaraman et al teaches that it is known to use a programming mode using electronic trolling (e-troll) as set forth in Paragraph [0092] to allow a clinician to assess lead position and evaluate paresthesia coverage during surgery. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Wacnik, with includes an electronic trolling programming mode to pan an electrode configuration along the electrode array as taught by Kothandaraman et al, since such a modification would provide the predictable results of allowing a clinician to assess lead position and evaluate paresthesia coverage during surgery.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Wacnik (US Publication 2013/0282078) in view of Lee (US Publication 2012/0041511) as applied above, and further in view of Kim et al (US Publication 2012/0041518).

 Referring to Claim 14, Wacnik in view of Lee teaches the claimed external control device, except wherein the first programming mode includes a navigation programming mode to weave at least one anode around a cathode while moving the cathode along the electrode array. 	Kim et al teaches that it is known to use a programming mode to weave at least one anode around a cathode while moving the cathode along the electrode array as set forth in Paragraph [0014] to provide improving the shape of the electrical field around the cathode. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Wacnik, with a programming mode to weave at least one anode around a cathode while moving the cathode along the electrode array as taught by Kim et al, since such a modification would provide the predictable results of improving the shape of the electrical field around the cathode.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J LEVICKY whose telephone number is (571)270-3983.  The examiner can normally be reached on Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792